Order entered February 12, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01479-CV

                               MESQUITE ISD, Appellant

                                           V.

                             TOMASA MENDOZA, Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 11-09131-F

                                        ORDER
       The Court has before it appellee’s February 8, 2013 unopposed motion to late file

appellee’s brief. The Court GRANTS the motion and ORDERS appellee to file her brief by

February 13, 2013.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE